The plaintiff's decedent hired the defendant to fetch a load of wood in his car from the hills of East Wallingford to his house. The decedent in company with the defendant and the latter's seventeen-year-old son drove to the woodpile, loaded a little less than a cord of seasoned wood on the truck and started for home.
The defendant's truck was a seventeen-year-old Ford one-ton truck in which the defendant had himself installed an extra transmission. They negotiated one hill in safety, letting the car down in low gear. They climbed another hill and at the top of this prepared to descend three hills separated only by brief flats too short to appreciably slow up a car.
On the defendant's story he stopped at the top of this hill, shifted into low gear and started down. He had gone but a few yards when the clutch jumped out of low gear and the car started to gain speed. He tried reengaging the clutch, speeding up the motor for this purpose. He applied his hand brake, which left the gears in neutral, but this failed to stop the car. At the first gain in speed the defendant's son jumped from the rear of the load and sprang on the running board beside his father to help him, but could not. What happened thereafter *Page 347 
the two, as might be expected, are somewhat confused about. It may be said for them at least that father and son stood by the ship, the defendant trying vainly to reengage the clutch all the way down the hill. He could not do this and his hand brake would not hold. The car gained a speed of fifty miles or more per hour by the time it reached a crossroad at the foot of the hill, climbed a bank, turned over and killed the decedent.
No fault can be found with the conduct of the defendant during the wild ride down the hill. His negligence lay in taking his ancient jalopy into such country. He states he had a premonition of evil that day before starting out. There is no need to delve into the realms of mysticism or to reflect upon the workings of the subconscious mind to explain this. He apparently knew his hand brake would not stop his car on a hill of any size and mistrusted that he could brake it with the engine and foot brake.
It is found he was negligent in operating his car without adequate brakes and this was the cause of the decedent's death.
The decedent had been employed with the W.P.A. at $15 a week but had been discharged as an alien two days before the accident. A considerable time before he had been a shop hand, earned fair wages and saved about $3,000. He was 57 years old at the time of his death.
   Judgment is directed for the plaintiff to recover four thousand dollars damages.